IN THE UNITED STATES COURT OF APPEALS

         FOR THE FIFTH CIRCUIT
                    _______________

                      m 00-31287
                    _______________




                    DUANE JENKINS,

                                        Plaintiff-Appellee-
                                        Cross-Appellant,

                        VERSUS

            ENSCO OFFSHORE COMPANY,

                                        Defendant-Appellant-
                                        Cross-Appellee.




              _________________________

       Appeals from the United States District Court
          for the Western District of Louisiana
                     m 98-CV-1232
             _________________________




                     February 8, 2002
Before SMITH and DEMOSS, Circuit Judges,
  and Lake,* District Judge.

PER CURIAM:**

   Ensco Offshore Company appeals an award
of $500,000 to Duane Jenkins for general
damages under the Jones Act. Jenkins cross-
appeals the reduction of the $500,000 award
by thirty percent for his fault in the subject
accident. We have reviewed the briefs and
applicable portions of the record and have
heard the arguments of counsel. We conclude
that the district court was correct in deciding
that the award was not excessive after com-
paring it to awards in similar cases. The court
also did not err in finding Jenkins thirty per-
cent at fault in light of his actions related to
the unfortunate incident that resulted in his
serious injury.

   AFFIRMED.




   *
      District Judge of the Southern District of Texas,
sitting by designation.
   **
      Pursuant to 5TH CIR. R. 47.5, the court has
determined that this opinion should not be published
and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.

                                                          2